Citation Nr: 0411339	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-14 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a chronic acquired 
psychiatric disorder.


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from August 1976 until August 1979.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 1990 determination of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Indianapolis, 
Indiana.

In June 1990 the RO, in pertinent part, determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a psychiatric disorder.  
Although the veteran filed a notice of disagreement with the above 
determination, the RO did not respond with a statement of the 
case.  Accordingly, the June 1990 RO determination did not become 
final.  In any event, the RO did issue a statement of the case in 
April 2003 addressing the issue at hand, and the veteran filed a 
statement which may be construed as a substantive appeal in May 
2003.

As to the issue of entitlement to service connection for a chronic 
acquired psychiatric disorder on a de novo basis, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is required 
on your part.


FINDINGS OF FACT

1.  The RO determined that new and material evidence has not been 
submitted to reopen a previous denial of entitlement to service 
connection for a psychiatric disorder when it issued an unappealed 
determination in November 1988.

2.  Evidence submitted since the November 1988 rating decision 
bears directly and substantially upon the issue at hand, and 
because it is neither duplicative nor cumulative, and is 
significant, it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

Evidence received since the November 1988 rating decision, wherein 
the RO affirmed the denial of service connection for a psychiatric 
disorder is new and material, and the veteran's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107(b), 
5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.160(d), 20.1103 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria
Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes final 
by the expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever is 
earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of which 
the claimant is properly notified is final if an appeal is not 
perfected.  When the Board affirms a determination of the agency 
of original jurisdiction, such determination is subsumed by the 
final appellate decision.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 
20.1103, 20.1104.

A decision of a duly constituted rating agency or other agency of 
original jurisdiction shall be final and binding on all field 
offices of the Department of Veterans Affairs as to conclusion 
based on the evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 2002).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a).

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence in 
support thereof, a determination as to   whether such evidence is 
new and material must be made, and if it is, as to whether it 
provides a basis for allowing the claim.  38 U.S.C.A. § 5108; 38 
C.F.R. § 20.1105.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is presented.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

If new and material evidence is presented or secured with respect 
to a claim, which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003); Hickson 
v. West, 12 Vet. App. 247 (1999).

The United States Court of Appeals for Veterans Claims (CAVC) has 
held that when "new and material evidence" is presented or secured 
with respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The CAVC has held that VA is required to review for its newness 
and materiality only the evidence submitted by an appellant since 
the last final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and readjudicated on 
the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).

The veteran's application to reopen his claim of service 
connection for a psychiatric disorder was received on April 9, 
1990.  The Board notes that there has been a regulatory change 
with respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 29, 
2001.  As the veteran filed his claim prior to this date, the new 
version does not apply in this case.

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it:

(1) was not of record at the time of the last final disallowance 
of the claim and is not merely cumulative of evidence of record;

(2) is probative of the issue at hand; and

(3) is significant enough, either by itself or in conjunction with 
other evidence in the record that it must be considered to decide 
the merits of the claim.  See Anglin v. West, 203 F.3d 1343, 1345-
1346 (Fed. Cir. 2000) (upholding the first two prongs of the 
Colvin new and materiality test while defining how materiality is 
established 
(the third prong as listed above)); see also Shockley v. West, 11 
Vet. App. 208, (1998); Evans v. Brown, 9 Vet. App. 273, 283 
(1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Evidence may be new and material even though such evidence does 
not warrant a revision of a previous decision.  Hodge, 155 F.3d at 
1362 (overruling the third prong of the Colvin test (that the 
evidence must be reasonably likely to change the outcome of the 
decision)).  New evidence is evidence, which (1) was not in the 
record at the time of the final disallowance of the claim, and (2) 
is not merely cumulative of other evidence in the record. Smith v. 
West, 12 Vet. App. 312 (1999); Evans, supra at 283.

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances surrounding 
the origin of the veteran's injury or disability, even where it 
will not eventually convince the Board to alter its decision.  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran 
v. Brown, 7 Vet. App. 216, 220 (1994). However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Analysis
New and Material Evidence

The veteran initially raised a claim of entitlement to service 
connection for a psychiatric disorder in January 1986.  That claim 
was denied in a September 1986 rating decision.  The evidence of 
record at that time included the veteran's service medical 
records, private treatment reports and a VA examination report.  

In denying the claim, the RO found that the service medical 
records failed to reveal a psychiatric condition.  Rather, the 
evidence showed that such a condition did not arise until 3 years 
following separation.  Moreover, the RO found that the mental 
diagnosis reached, that of schizotypal personality disorder was a 
constitutional or developmental abnormality for which VA benefits 
could not be awarded.  

The September 1986 rating decision was appealed by the veteran, 
culminating in a November 1987 Board decision affirming the denial 
of service connection.  

In May 1988, the veteran sought to reopen his service connection 
claim for a psychiatric disorder.  In November 1988 the RO 
affirmed the earlier denials.  The evidence then of record again 
included the veteran's service medical records, private treatment 
reports from Grant-Blackford Mental Health and a VA examination 
report.  The veteran did not timely appeal that November 1988 
determination and it became final.  38 U.S.C.A. § 7105 (West 
2002).  

The evidence submitted subsequent to the November 1988 RO denial 
is reported in pertinent part below.

In correspondence received by the RO on April 9, 1990, the veteran 
again requested that his psychiatric claim be reopened.  His 
request was denied by the RO in a June 1990 determination.

The June 1990 RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  See Barnett v. Brown, 83 F.3d 1380 
(1996).

Evidence received since the last final June 1990 decision includes 
VA outpatient treatment reports dated from 1990 to 1992 and from 
2001 to 2002.  Also submitted since the April 1990 determination 
are treatment reports dated from 1982 to 1984 from Grant-Blackford 
Mental Health.  



While the Grant-Blackford submissions entirely consisted of 
duplicative material already of record in June 1990, the VA 
outpatient treatment reports are found to constitute new and 
material evidence.  Such evidence reveals diagnoses of 
schizophrenia, distinguished from the prior impressions of 
schizotypal personality disorder and schizophreniform disorder.  
The Board finds that such evidence is clearly new and material 
because there is competent medical evidence that the veteran has a 
mental disability that is not a constitutional or developmental 
abnormality.  In other words, the Board finds that the veteran 
does have a chronic acquired disorder for VA compensation purposes 
which may be subject to service connection.  
 
Having determined that new and material evidence has been received 
in this case, the veteran's claim of entitlement to service 
connection for a chronic acquired psychiatric disorder is 
reopened.  


ORDER

The veteran, having submitted new and material evidence to reopen 
a claim of entitlement to service connection for a chronic 
acquired psychiatric disorder, the appeal is granted to this 
extent only.


REMAND

This claim must be afforded expeditious treatment by the Veterans 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or by the CAVC for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as recently 
amended, require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and remanding 
where VA failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  

Having reopened the veteran's claim of entitlement to service 
connection for a chronic acquired psychiatric disorder, the Board 
finds that further development is necessary prior to an 
adjudication on the merits.  Specifically, the Board finds that a 
VA examination is necessary to address the nature, extent of 
severity, and etiology of any psychiatric disorder(s) found on 
examination.

The Board observes that additional due process requirements may be 
applicable as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Accordingly, this case is REMANDED for the following actions:

1.  The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits 
Act of 2003, Pub. L. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  

Such notice should specifically apprise the appellant of the 
evidence and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information, and of the appropriate 
time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the veteran and request that he 
identify all healthcare providers, VA and non-VA, inpatient and 
outpatient, who have treated him for his variously diagnosed 
psychiatric disorders since service.  He should be requested to 
complete and return the appropriate release forms so that VA can 
obtain any identified evidence.  

All identified private treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, the VBA AMC should obtain 
all outstanding VA treatment reports.  All information which is 
not duplicative of evidence already received should be associated 
with the claims file.

4.  If the VBA AMC is unable to obtain any of the relevant records 
sought, it shall notify the veteran that it has been unable to 
obtain such records by identifying the specific records not 
obtained, explaining the efforts used to obtain those records, and 
describing any further action to be taken with respect to the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA psychiatric examination of 
the veteran to ascertain the nature, extent of severity, and 
etiology of any psychiatric disorder(s) which may be present.  

The claims file and a separate copy of this remand must be made 
available to and reviewed by the examiner prior and pursuant to 
conduction and completion of the examination.  The VA examiner 
must annotate the examination report(s) that the claims file was 
in fact made available for review in conjunction with the 
examination(s).  Any further indicated studies should be 
conducted.

The examiner must address the following medical issues:

Is it as least as likely as not that any psychiatric disorder(s) 
found on examination is/are related to service on any basis, or if 
preexisting service, was/were aggravated thereby?

Any opinions expressed by the examiner must be accompanied by a 
complete rationale.  

6.  Thereafter, the VBA AMC should review the claims file to 
ensure that all of the foregoing requested development has been 
completed.  In particular, the VBA AMC should review the requested 
medical review report and required medical opinions to ensure that 
they are responsive to and in complete compliance with the 
directives of this remand and if they are not, the VBA AMC should 
implement corrective procedures.  

The Board errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  Stegall v. West, 
11 Vet. App. 268 (1998).  In addition, the VBA AMC must review the 
claims file to ensure that any other notification and development 
action required by the VCAA, Pub. L. No. 106-475 is completed.  In 
particular, the VBA AMC should ensure that the new notification 
requirements and development procedures contained in sections 3 
and 4 of the Act (38 U.S.C. §§ 5102, 5103, 5103A and 5107) are 
fully complied with and satisfied.

7.  After undertaking any development deemed essential in addition 
to that specified above, the VBA AMC should adjudicate the claim 
of entitlement to service connection for a psychiatric disorder on 
a de novo basis. 

If the benefit requested on appeal is not granted to the veteran's 
satisfaction, the VBA AMC should issue a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary of 
the evidence and applicable law and regulations pertinent to the 
claim currently on appeal.  A reasonable period of time for a 
response should be afforded.  
Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until he is notified by the VBA AMC; 
however, the veteran is hereby notified that failure to report for 
any scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for service connection 
for a chronic acquired psychiatric disorder, and may result in a 
denial.  38 C.F.R. § 3.655 (2003).


	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



